                6:20-cv-00423-JFH Document 89 Filed in ED/OK on 05/06/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     Eastern District
                                                  __________  DistrictofofOklahoma
                                                                           __________


                         United States                             )
                             Plaintiff                             )
                                v.                                 )      Case No.   6:20-cv-00423-JFH
                     Jeffrey Lowe, et al.                          )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the United States                                                                                                    .


Date:          05/06/2021                                                                /s/ Devon Lea Flanagan
                                                                                             Attorney’s signature


                                                                               Devon Lea Flanagan, DC Bar No. 1022195
                                                                                         Printed name and bar number
                                                                                  U.S. Department of Justice, ENRD
                                                                                 Wildlife & Marine Resources Section
                                                                                 Ben Franklin Station, P.O. Box 7611
                                                                                    Washington, DC 20044-7611
                                                                                                   Address

                                                                                        devon.flanagan@usdoj.gov
                                                                                               E-mail address

                                                                                              (202) 305-0201
                                                                                              Telephone number

                                                                                              (202) 305-0275
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
